Citation Nr: 0518904	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  03-27 093	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for a right knee disability.

2.  Entitlement to an initial compensable disability rating 
for a left knee disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1995 to November 
1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the initial noncompensable 
disability ratings assigned his service-connected right and 
left knee strains do not accurately reflect the severity of 
these disabilities.  

In connection with his claim, the veteran was afforded VA 
examinations in February 2000, July 2002 and December 2003.  
At his February 2000 examination the veteran described flare-
ups as occurring once a week and during the December 2003 
examination he reported his flare-ups were frequent.  Both 
examination reports note that the veteran had no associated 
constitutional symptoms.  Both examinations were conducted 
during periods of quiescent symptoms and the examiners 
acknowledged the physical findings during a flare-up could be 
significantly different.  However, neither examiner addressed 
whether the veteran had any associated weakness, fatigability 
or lack of endurance or adequately addressed functional loss 
due to the pain associated with his knee disabilities.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Claims for Veterans Appeals notes that where a 
rating is based solely on loss of range of motion, "these 
determinations should, if feasible, be portrayed in terms of 
the degree of additional range-of-motion loss due to pain on 
use or during flare-ups."  See also 38 C.F.R. §§ 4.40, 4.45 
(2004).  When a medical examination report does not contain 
sufficient detail, the case must be returned for a more 
adequate examination.  As the 2000, 2002 and 2003 VA 
examination reports do not provide adequate findings 
regarding the extent of the veteran's bilateral knee 
disability, and do not adequately address any associated 
functional loss due to painful motion, weakness, fatigability 
or lack of endurance, another VA examination of the veteran's 
bilateral knee strain is warranted.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the nature, extent and severity of the 
veteran's service-connected right and 
left knee strains.  All indicated 
studies, including X-rays and range of 
motion studies in degrees, should be 
performed.  Tests of joint motion against 
varying resistance should be performed, 
as well as any tests assessing joint 
fatigability and weakness.  The extent of 
any incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain and functional loss due 
to pain.  The specific functional 
impairment due to pain should be 
identified, and the examiner should be 
requested to assess the extent of any 
pain.  

The physician is also asked to address 
the following questions:

(1)	On repeated use of the knees, does 
the veteran demonstrate additional 
limits on functional ability?  If so, 
please specify the affected knee and 
any such finding in terms of 
additional degrees of limitation of 
motion on repeated use.
(2)	During flare-ups of the knees (as 
described by the veteran), would the 
veteran demonstrate additional limits 
on functional ability?  If so, please 
specify the affected knee and any such 
finding in terms of additional degrees 
of limitation of motion during flare-
ups. 

The rationale for all opinions expressed 
should be explained.  The claims file 
must be made available to and reviewed by 
the examiner.  The examination report is 
to reflect that such a review of the 
claims file was made.

2.  The RO should then undertake any 
other action required to comply with the 
notice and duty-to-assist requirements of 
the VCAA and the implementing 
regulations.  Then the RO should re-
adjudicate the issues on appeal.  In 
addressing the increased rating claims, 
the RO should consider all pertinent 
diagnostic codes under the VA Schedule 
for Rating Disabilities in 38 C.F.R. Part 
4, including the application of 38 C.F.R. 
§ 4.40 regarding functional loss due to 
pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination 
and pain on movement of a joint.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




